
	

115 HR 2195 RH: OSC Access Act
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 193
		115th CONGRESS1st Session
		H. R. 2195
		[Report No. 115–268]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2017
			Mr. Blum (for himself, Mr. Chaffetz, Mr. Cummings, Miss Rice of New York, Mr. Coffman, and Ms. Speier) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		
			July 28, 2017
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 27, 2017
		
		
			
		
		A BILL
		To amend title 5, United States Code, to provide for access of the Special Counsel to certain
			 information.
	
	
 1.Short titleThis Act may be cited as the OSC Access Act. 2.Adequate access of Special Counsel to informationSection 1212(b) of title 5, United States Code, is amended by adding at the end the following:
			
				(5)
 (A)Except as provided in subparagraph (B), the Special Counsel, in carrying out this subchapter, is authorized to—
 (i)have timely access to all records, data, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable agency that relate to an investigation, review, or inquiry conducted under—
 (I)section 1213, 1214, 1215, or 1216 of this title; or (II)section 4324(a) of title 38;
 (ii)request from any agency the information or assistance that may be necessary for the Special Counsel to carry out the duties and responsibilities of the Special Counsel under this subchapter; and
 (iii)require, during an investigation, review, or inquiry of an agency, the agency to provide to the Special Counsel any record or other information that relates to an investigation, review, or inquiry conducted under—
 (I)section 1213, 1214, 1215, or 1216 of this title; or (II)section 4324(a) of title 38.
							(B)
 (i)The authorization of the Special Counsel under subparagraph (A) shall not apply with respect to any entity listed in section 2302(a)(2)(C)(ii) or (iii) unless the Special Counsel is investigating, or otherwise carrying out activities relating to the enforcement of, an action under subchapter III of chapter 73.
 (ii)The Attorney General or an Inspector General may withhold from the Special Counsel material described in subparagraph (A) if—
 (I)disclosing the material could reasonably be expected to interfere with a criminal investigation or prosecution that is ongoing as of the date on which the Special Counsel submits a request for the material, or the material may not be disclosed pursuant to court order or has been filed under seal pursuant to section 3730 of title 31; and
 (II)the Attorney General or the Inspector General, as applicable, submits to the Special Counsel a written report that describes—
 (aa)the material being withheld; and (bb)the reason that the material is being withheld.
								(C)
 (i)A claim of common law privilege by an agency, or an officer or employee of an agency, shall not prevent the Special Counsel from obtaining any material described in subparagraph (A) with respect to the agency.
 (ii)The submission of material described in subparagraph (A) by an agency to the Special Counsel may not be deemed to waive any assertion of privilege by the agency against a non-Federal entity or against an individual in any other proceeding.
 (iii)With respect to any record or other information made available to the Special Counsel by an agency under subparagraph (A), the Special Counsel may only disclose the record or information for a purpose that is in furtherance of any authority provided to the Special Counsel in this subchapter.
 (6)The Special Counsel shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and each committee of Congress with jurisdiction over the applicable agency a report regarding any case of contumacy or failure to comply with a request submitted by the Special Counsel under paragraph (5)(A)..
		Amend the title so as to read: A bill to amend title 5, United States Code, to provide for access of the Special Counsel to
			 certain information, and for other purposes..
	
		July 28, 2017
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
